Citation Nr: 9902198	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-11 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Two of Appellants friends


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971 and from September 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which increased the rating for the veterans 
service-connected PTSD from 10 percent to 30 percent, 
effective from the date of receipt of the reopened claim 
(February 16, 1996). 

Following a July 1996 RO hearing, and pursuant to a 
subsequent Hearing Officers decision, an RO decision in 
August 1996 increased the rating for the veterans PTSD to 50 
percent, effective from March 2, 1995 (date of increase in 
disability as shown by medical evidence received within one 
year of reopened claim (38 C.F.R. § 3.400(o)(2) (1998)). 

Inasmuch as there is no indication that the veteran has 
withdrawn his appeal for an increased rating for his PTSD, 
and in light of the fact that the maximum schedular 
evaluation has not been assigned to date, his appeal 
continues.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that, during this appeal, an RO 
administrative decision in April 1998 held that the veterans 
claimed prisoner-of-war status was contradicted by the 
relevant evidence of record, including service personnel 
records.  The veteran has not noted disagreement with that 
determination.

An RO decision in June 1998 granted the veterans claim for 
secondary service connection for migraine headaches and 
assigned a 10 percent rating for that disability.  The 
veteran has not noted disagreement with the assignment of the 
10 percent rating or the effective date of service 
connection.  Therefore, the issues of the propriety of the 
rating or of the effective date of service connection for 
migraine headaches are not currently before the Board.  
Grantham v. Brown, 114 F .3d 1156 (1997). 
FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veterans
appeal has been obtained by the RO.

2.  The veterans PTSD has not been shown to cause 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech which is intermittently illogical, obscure or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.

3.  The veterans PTSD has not been shown to produce more 
than considerable impairment of the ability to establish and 
maintain effective or favorable relationships with people, 
and the psychoneurotic symptoms are not of such severity and 
persistence that there is more than considerable impairment 
in the ability to obtain or retain employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5017 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (1998); 38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9411 
(1996).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veterans claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issue on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

In August 1987, the RO established service connection for the 
veterans PTSD and rated it 10 percent disabling.  The RO 
increased the rating to 30 percent disabling in April 1996 
and increased the rating again to 50 percent disabling in 
July 1996.  The veteran maintains that his PTSD is more 
severely disabling than reflected by this 50 percent rating.  
He asserts that he suffers with symptoms such as nightmares, 
flashbacks, intrusive thoughts of combat, traumatic amnesia 
and avoidance behavior.

Disability ratings are determined by evaluating the extent to 
which the veterans service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore, the 
Board will analyze the veterans claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.

Under the version of Diagnostic Code 9411 which was in effect 
prior to November 7, 1996, a 50 percent evaluation was 
warranted where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and, by reason of the psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.

A 70 percent evaluation was warranted where ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to maintain to retain 
employment.

Beginning November 7, 1996, PTSD is to be evaluated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  The 
revised regulation provides that a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened effect; circumstantial, circumlocutory, 
or stereotyped speech; paranoid attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routing activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  

The evidence offered in support of this claim consists of VA 
and private outpatient treatment records, lay statements from 
the veteran and several people close to him, and the results 
of several VA examinations.  The evidence reveals that the 
veteran has sought repeated treatment for ongoing problems 
with PTSD.  

The Board has considered VA outpatient treatment records from 
March 1995 to November 1997.  These records reveal that the 
veteran was seen for individual psychotherapy approximately 
every two weeks.  At these sessions, the veteran discussed 
his problems with isolating behavior when angry, and rage and 
job/family stresses.  In June 1995 the physician reported 
that tests revealed extreme paranoia and anxiety.  Further, 
in a March 1997 treatment summary, the veterans 
psychotherapist opined that the veterans PTSD has increased 
in severity with such symptoms as nightmares, flashbacks, 
intrusive thought of combat, traumatic amnesia, and avoidance 
behavior.  

Private outpatient treatment records from November 1994 to 
May 1995 reveal a similar disability picture.  The veteran 
reported that, although he worked for many years at his 
current job, he was feeling increased tension and anger at 
work.  He further noted increasing incidents of withdrawal 
and dissociative behavior.  The physician noted that the 
veteran had flashbacks of Vietnam, triggered by certain 
sounds and smells. 

At the VA examination conducted in April 1996, the veteran 
appeared dressed casually and adequately groomed.  He 
reported that he had been married only once.  Further, 
although his marriage was weak, he and his wife were still 
together.  He also reported that he continued to work full 
time as a crane operator/heat treat operator.  He also 
indicated that he had never been suspended or disciplined at 
this job, despite several violent episodes and incidents.  
The examiner found the veteran to have sluggish, but 
organized thought processes with paranoid content.  Recent 
and remote memory was impaired with impaired concentration 
noted.  Insight and social judgment was marginal at best, but 
his fund of general knowledge, counting and calculation was 
in the average range.  The examiner diagnosed the veteran 
with delayed, chronic, PTSD with a current Global Assessment 
of Functioning (GAF) scale score of 48 denoting moderate to 
serious symptoms and moderate to serious impairment in social 
and occupational functioning.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)(which VA has 
adopted at 38 C.F.R. § 4.125(1998)).

At his May 1997 VA examination, the veteran again reported 
marital difficulties.  He also reported, however, that his 
boss and coworkers had been fairly understanding, although 
they had been certain to let him work alone most of the time.  
He also reported that he had never received inpatient 
psychiatric treatment for his PTSD.

The examiner found the veterans responses to be coherent, 
relevant and goal directed.  There was no evidence of any 
thought disorder.  The veteran further denied any current 
homicidal or suicidal ideation.  There was, further, no 
evidence of any memory disturbance, although it was not 
formally assessed.  His fund of general information appeared 
adequate and the general level of intellectual functioning 
was estimated to be average.  The veteran was again diagnosed 
with PTSD and assigned a GAF score of 55.

Lay evidence from the veteran, his wife and two friends also 
provides insight on the veterans disability picture.  In a 
statement of March 1996, the veterans wife described the 
veterans problems with work and said that the veteran was 
secretive, seclusive, and ready to explode.  At a July 1996 
RO hearing, the veteran elaborated upon his problems with 
rage.  Two of the veterans friends testified that the 
veteran sometimes reacted violently to small problems or 
transgressions.

Acknowledging that the above evidence must be applied to the 
rating criteria that are most favorable to the veteran, the 
Board finds that the evidence does not support an evaluation 
in excess of 50 percent under either the former or revised 
criteria.  Pursuant to 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), the evaluation of the veterans service-
connected PTSD turns on the severity of his overall social 
and industrial impairment.  In fact, it seems that he veteran 
more closely exhibits the symptoms of a 50 percent evaluation 
characterized by considerable industrial impairment.  

First, under the former criteria, although the veteran and 
his wife report reclusive and isolated behavior, he has 
established relationships with his wife and two close friends 
at his workplace.  Further, although he has expressed 
difficulty getting along with people at his job, he has 
maintained employment there for many years without apparent 
reprimand or other disciplinary action.  Thus he does not 
seem severely impaired in establishing or maintaining 
effective of favorable relationships.  Further, evidence does 
not establish that his psychoneurotic symptoms severely 
impair his ability to maintain and retain employment.

Similarly, the evidence fails to establish that the veterans 
symptomatology warrants a 70 percent rating under the revised 
criteria.  Although the veteran suffers some occupational and 
social impairment, there is no evidence of suicidal ideation, 
obsessional routines, obscure speech, near continuous panic, 
spatial disorientation, neglect of personal hygiene, or 
inability to establish and maintain effective relationships.  
As such, his disability picture more closely approximates the 
50 percent disabling criteria.

It is pertinent to note that the most recent VA psychiatric 
examination found the veterans responses to be coherent, 
relevant and goal directed.  There was no evidence of any 
thought disorder or memory disturbance.  While the veteran 
continues to be followed on an outpatient basis, his PTSD has 
not necessitated hospitalization.   

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered but the record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards.  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his PTSD has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  He has never received inpatient care for 
his PTSD.  He is presently employed and says his boss and 
coworkers are currently very understanding of his situation.  
Further, there has been no evidence submitted that the 
veteran is unemployable due to this disability.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An evaluation in excess of 50 percent for PTSD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
